Citation Nr: 1224702	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  10-33 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for a disability of the thoracolumbar spine, currently rated as 40 percent disabling.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the United States Marine Corps between July 1975 and August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO increased the rating for the Veteran's service-connected thoracolumbar spine disability to 20 percent, and denied service connection for a neck condition.  Jurisdiction over the claim is now with the Louisville, Kentucky RO.

The Veteran filed a Notice of Disagreement (NOD) in July 2009, stating that he was "[d]isagreeing with % of compensation for low back injury . . . ."  The Veteran did not appeal the denial of service connection for a cervical spine disability.

In June 2010, a Decision Review Officer increased the rating for the thoracolumbar spine disability to 40 percent, effective March 26, 2008, which was recognized as the date of the claim for an increased rating.

In his July 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO by videoconference.  He subsequently withdrew his hearing request.  38 C.F.R. § 20.704 (e) (2011).

The Board has reviewed all records associated with the Veteran's Virtual VA file in as part of the adjudication of these matters.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's thoracolumbar spine disability is manifested by limitation of flexion to 30 degrees, with pain and spasm, and mild incomplete paralysis of the sciatic nerve of the bilateral lower extremities leg; but without thoracolumbar spine ankylosis, physician prescribed bed rest, or other neurologic impairment.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a disability of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-5237, 5243 (2011).

2.  The criteria for a disability rating of 10 percent for the neurologic manifestations of the low back disability in the right leg are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.124, Diagnostic Code 8520 (2011).

3.  The criteria for a disability rating of 10 percent for the neurologic manifestations of the low back disability in the left leg are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.124, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist the Veteran

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See 73 Fed. Reg. 23,353 (Apr. 30, 2008) (abrogating VA's requirement to request that a claimant submit any evidence in his possession that might substantiate the claim).

In the case of a claim for increased rating, VA is required to, at minimum, (a) notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (b) inform the claimant that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (c) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part, sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (invalidating the additional Vazquez-Flores v. Peake requirements that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life, and that VA provide Veteran-specific notice with regard to potential diagnostic code criteria); see also Wilson v. Mansfield, 506 F.3d 1055, 1062 (Fed. Cir. 2007) (holding that in increased rating claims, generic VCAA notice is sufficient to satisfy VA's duty to notify).

In a pre-adjudication letter dated in April 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for a back disability.  The letter informed the Veteran of how disability ratings are determined, and provided examples of the types of evidence that were relevant to his claim.  The April 2008 letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished for the Veteran's increased rating claim.  The claims file contains the Veteran's service treatment records and post-service reports of VA treatment; additional records from the Virtual VA system are available and have been considered.  Moreover, his statements in support of the claim are of record.  

VA provided the Veteran with examinations for his back disability in October 2008 and October 2011.  Although the October 2011 examiner did not have access to the claims file, the examination report contained all findings necessary to rate the back disability and included an accurate history as furnished by the Veteran.

No available outstanding evidence has been identified with respect to the increased rating claim.  As such, VA's duty to assist the Veteran has been fully complied with.

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of his back disability claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2011).  However, 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5235-5237 (2011).

If the Veteran has associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, those disabilities are to be rated separately, under an appropriate diagnostic code.  General Formula Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  General Formula Note (2).

Under VA regulations, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  General Formula Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. § 4.59 (2011).

However, these provisions are not for consideration where, as in this case, the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

While the Veteran has not been diagnosed specifically as having IVDS, he still could be rated under the criteria for IVDS if his symptoms most closely approximate the criteria for rating IVDS.  38 C.F.R. § 4.20 (disabilities not adequately addressed by rating criteria may be rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology).

IVDS can be rated under the General Formula, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  The rating criteria provide that VA shall apply whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.

Under the IVDS Formula, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, DCs 5243.  VA regulations provide that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  IVDS Formula Note (1).

In short, in order for the Veteran's back disability to warrant an evaluation in excess of 40 percent, there must be, at minimum, evidence of unfavorable ankylosis of the thoracolumbar spine, or the Veteran must show IVDS with at least six weeks of incapacitating episodes over the last twelve months.  As noted above, note 5 of the General Formula defines unfavorable ankylosis as a condition in which the entire thoracolumbar spine is fixed in flexion or extension, resulting in certain conditions, such as difficulty walking because of a limited line of vision or difficulty breathing.  Note 5 provides that favorable ankylosis is represented by fixation of a spinal segment in a neutral position (zero degrees).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (32nd ed. 2012).

There is no evidence of ankylosis during the appeal period.  In October 2008, a VA examiner opined that the Veteran did not have ankylosis of the spine, and reported that the Veteran had limited spinal range of motion.  On all other occasions when examined, the Veteran has had significant remaining range of motion.

The Veteran did have a "grossly flexed posture" during VA treatment in August 2011, but there was no finding of ankylosis.  Rather, he was apprehensive about positional changes, not unable to make them.  His ability to move his spine was confirmed both before the August 2011 physical therapy visit (in June 2011, he had 30 percent of expected limits of forward flexion) and after, as described in the October 2011 examination report.  

During his October 2011 examination, the Veteran demonstrated limited range of motion of the spine without ankylosis.  He had forward flexion to 30 degrees, extension to 25 degrees (with pain at 20 degrees), right lateral flexion to 20 degrees, left lateral flexion to 10 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 20 degrees; his range of motion was unchanged with repetitive movement.  At no point has any of the evidence related to the Veteran's thoracolumbar spine disability reflected that he has ankylosis of the thoracolumbar spine.  Hence, the evidence is against the grant of an increased rating on the basis of ankylosis.  

The October 2011 examiner made a finding that the Veteran does not have IVDS.  More significantly, the Veteran has not had any incapacitating episodes whatsoever.  The fairly extensive VA treatment records do not show that the Veteran has ever been prescribed bed rest.  While the Veteran has experienced pain causing difficult movement, limited range of motion, and difficulty getting out of bed in the morning during flare-ups without assistance, treatment has not been reported to include physician prescribed bed rest; and the Veteran has not reported such treatment.  Therefore, the Veteran is not entitled to a rating in excess of 40 percent under the IVDS Formula.

In sum, the preponderance of the evidence is against an increased rating on the basis of ankylosis of the thoracolumbar spine or IVDS.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (General Formula), 5243 (IVDS Formula).

A remaining question is whether additional ratings are warranted on the basis of neurologic impairment.  In October 2008, he related that he had symptoms of urinary urgency and frequency, nocturia, and fecal incontinence, but on rectal examination, had normal sensation and good volitional control.  At an April 2009 consult, the Veteran did not complain of any bowel or bladder symptomatology.  In May 2009, he informed the treatment provider that he had constipation; at that time, he denied bladder instability, but "had a couple of episodes of bowel incontinence."  During VA examinations and treatment he has not been found to have any bowel or bladder disability associated with the back disability.

At no time after May 2009 has the Veteran reported experiencing bowel of bladder symptomatology.  In April 2011, he said that he had no bowel or bladder dysfunction.  In August 2011, he was asymptomatic with regard to his gastrointestinal and genitourinary systems.  The October 2011 examiner found that the Veteran had no bowel or bladder abnormalities related to his thoracolumbar disability.  

In short, the evidence of record does is against a finding of bowel or bladder disability associated with the back disability.

The Veteran does have neurologic impairment of his lower extremities. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

For neurologic manifestations, DC Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  DC 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

The Veteran's neurological symptomatology has varied greatly during the course of his claim.  At times, he has had informed examiners of symptoms related only to his left leg.  During other treatment, he has complained of symptomatology in both lower extremities, and at other times he has stated that he had no neurological symptomatology at all.  Diagnostic findings have likewise been inconsistent.

With regard to his left leg, the Veteran had pain radiating down the leg at the October 2008 examination, with impaired sensation to light touch.  He complained of pain radiating down his posterior left leg to the knee in May 2009, and again in June 2009 and February 2011.  In October 2011, he had a positive straight leg test on the left leg, but further examination showed no radicular symptomatology.  

At no time did the Veteran complain of only experiencing right leg symptoms.  He complained of, or demonstrated, bilateral symptomatology intermittently, in addition to those times where he only addressed left leg symptoms.  In October 2008, he complained generically of leg and foot weakness and pain.  At that time he also had impaired sensation to light touch in both lower extremities.  In May 2009, he had some weakness in his lower extremities.  

In June 2011, the Veteran had pain that radiated from his back to a point between his buttocks; he also complained of bilateral calf pain and bilateral lower extremity weakness, which would cause falls.  His bilateral ankle reflexes were absent in June and August 2011.  The August 2011 examiner opined that he may have cauda equina syndrome related to his in-service back injury.  

In contrast, frequently the Veteran was found to have no radiating symptomatology at all.  In November 2007, the Veteran had no appreciable motor or sensory deficits.  At the October 2008 examination, his reflexes were normal.  Straight leg raises for both legs were negative in May 2009, and he had intact sensation to light touch and normal reflexes bilaterally.  His sensation to light touch was also intact at a June 2009 appointment.  

In April 2011, the Veteran denied radiation of pain into his legs and weakness.  In August 2011, he was neurologically asymptomatic.  At another treatment in August 2011, he described back pain that did not radiate.  

At the October 2011 examination, he had normal strength in hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension, with no muscle atrophy.  Reflex testing at the examination showed normal reflexes in his knees and ankles, and testing for sensation to light touch was normal in his upper anterior thigh, thigh, knee, lower leg, ankle, feet, and toes.  A straight leg test of his right lower extremity was normal.  The October 2011 examiner found no radicular or neurological symptomatology related to his back disability.

Despite the inconsistent evidence, the Board finds, in giving the Veteran the benefit of the doubt, Gilbert, 1 Vet. App. at 54-56, that the neurological manifestations of his spine disability are warranted.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  His symptomatology is almost entirely sensory.  While he did have absent ankle reflexes in June 2011 and August 2011, he had normal reflexes at both the October 2008 and October 2011 VA examinations, and during June 2009 treatment.  Otherwise, his symptomatology related to pain, weakness, and loss of sensation to light touch.  The evidence demonstrates normal motor strength.  There is no evidence of muscle atrophy.  

As such, the Board finds that ratings for "mild" incomplete paralysis of the sciatic nerve are warranted for his left and right lower extremities.  Accordingly, a 10 percent rating is warranted for peripheral neuropathy of each lower extremity, under Diagnostic Code 8520.



Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran has reported on several occasions that his thoracolumbar spine disability has impaired his ability to perform his job.  For example, in October 2009, he reported that he lost his job due to his back disability.  Such evidence raises the question of entitlement to an extraschedular rating.  The symptoms of the Veteran's disability are limited range of motion and pain without ankylosis, and associated neurological symptomatology.  The Board finds that the Veteran's spine disability symptoms are contemplated by the rating criteria.  Furthermore, the Veteran's claim for TDIU is being remanded for an examination and adjudication.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 40 percent for a disability of the thoracolumbar spine is denied.

A separate rating of 10 percent for the neurologic manifestations of the low back disability in the right lower extremity is granted.

A separate rating of 10 percent for the neurologic manifestations of the low back disability in the left lower extremity is granted.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

The October 2011 VA examiner opined that the Veteran's back condition did not affect his ability to work, but provided no explanation as to this finding.  Notably, the examiner did not have access to the Veteran's claims file at the time of the examination.  The examiner's finding failed to address evidence in the Veteran's treatment records that related to an impaired ability to work.   

Specifically, the Veteran informed VA in April 2009 that he was missing work due to back pain, and needed documentation of his disability to preserve his employment.  In August 2009, the Veteran indicated that he had previously had to stop work because of his limitations from his back disability, but that his tens unit had alleviated his pain sufficiently that he was ready to return to work full time.  Thereafter, in October 2009, the Veteran stated that his job "let him go" approximately a month prior because he was not able to perform his essential duties, secondary to his back disability.  

Currently, the Veteran is service-connected for his thoracolumbar spine disability, rated 40 percent disabling, and for the neurological manifestations of that spine disability in his bilateral lower extremities, with the disability of each lower extremity receiving a 10 percent evaluation.  If the bilateral factor is included, it appears that the Veteran meets the percentage requirements of 38 C.F.R. § 4.16(a) for TDIU.  See 38 C.F.R. §§ 4.25, 4.26.  There is evidence; however, that may meet the TDIU criteria laid out in 38 C.F.R. § 4.16(b).

The Veteran has also not yet received VCAA notice with regard to the current TDIU question.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with all applicable VCAA notice with regard to the Veteran's TDIU claim.

2.  Ask the Veteran to complete a formal application for TDIU.

3.  After receiving the Veteran's TDIU application, or if the Veteran does not respond after providing him with adequate time to do so, schedule the Veteran for an examination to determine the effect of his service-connected disabilities upon his ordinary activity and the effect, if any, on his current level of occupational impairment.  An opinion should be provided concerning the impact of the disability on the Veteran's ability obtain and retain substantially gainful employment consistent with his education and experience.

Prior to the examination, the examiner should review the Veteran's claims file, as well as the records associated with his Virtual VA file.

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be acknowledged and considered in formulating any opinion.

The examiner should provide a rationale for this opinion. The opinion should take into account the Veteran's reports, including reports that he lost his job secondary to his thoracolumbar spine disability.

4.  The AOJ should review the opinion/examination report to ensure that it contains the information requested in this remand and is otherwise complete.

5.  If the Veteran does not meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a), refer the TDIU claim to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b).

6. If any claim on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


